Citation Nr: 0706532	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-08 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1992 rating decision denying entitlement to service 
connection for a bi-polar disorder.

2.  Entitlement to an effective date earlier than January 18, 
1999, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 27, 
2003, which vacated an October 2002 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a February 2001 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an earlier 
effective date for the service connection award for PTSD.  
The earlier effective date issue was remanded by the Board 
for additional development in November 2003 and April 2004.  
The CUE claim was initially addressed in a March 2005 
statement of the case and timely perfected for appellate 
review.

In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded by the Board for additional development in 
March 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In an unappealed rating action dated July 22, 1992, the 
RO denied entitlement to service connection for a bi-polar 
disorder.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4.  Correspondence from the veteran dated January 18, 1999, 
was accepted by the RO as an informal claim for entitlement 
to service connection for PTSD.

5.  VA rating action in February 2001 established service 
connection for PTSD and assigned a 100 percent rating 
effective from January 18, 1999; there is no evidence of any 
earlier unadjudicated formal or informal claim.


CONCLUSIONS OF LAW

1.  The July 22, 1992, rating decision denying entitlement to 
service connection for bi-polar disorder was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  The criteria for an effective date earlier than January 
18, 1999, for the award of entitlement to service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2001, November 2004, 
and April 2006.  During the pendency of this appeal, the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2006.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

It is significant to note that the veteran's claims file 
appears to have been lost by VA sometime in the year 1999 and 
that the present record has been rebuilt including from 
records obtained by the veteran and his attorney as a result 
of their requests submitted in January and March 1999.  In 
his January 1999 correspondence the veteran requested a 
complete copy of his claims file and he has submitted copies 
of documents identified as having been in VA possession and 
dated through March 1999.  All adequately identified Vet 
Center and VA treatment records have been obtained.  Although 
the veteran testified in December 2005 that he was treated at 
a VA hospital in Miami, Florida, in 1990 or 1991, when 
further questioned, he responded to an April 2006 VA request 
for more information that he had no further evidence or 
argument to submit.  The Board notes that the available 
record includes a VA hospital report dated in March 1989 and 
a March 1990 report indicating that the veteran had recently 
moved from Florida after having lived there for a year and a 
half.  There is no evidence that any additional VA records 
exist pertinent to the veteran's claims and further attempts 
to obtain additional evidence would be futile.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

CUE Claim

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2006).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record). 

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  

In this case, the veteran contends that service connection 
for PTSD should have been awarded effective from the date of 
an original claim for service connection on February 5, 1992.  
He and his attorney have asserted, in essence, that Vet 
Center treatment records within VA control at the time of the 
July 1992 rating decision raised the issue of entitlement to 
service connection for PTSD and that it was error not to 
adjudicate that specific issue.  It was also asserted that an 
error existed due to a VA failure to assist the veteran by 
ensuring that a VA medical opinion obtained include 
consideration of all available service and Vet Center 
records. 

The evidence of record at the time of the July 1992 rating 
decision included a VA Form 21-526 signed by the veteran on 
February 15, 1992, service medical records dated from March 
1963 to March 1967, a DD Form 214 MC, private treatment 
records from Dr. J.M. dated from March 1988 to January 1992, 
and a March 27, 1992, VA examination report.  In his VA Form 
21-526 the veteran stated that he had a behavior disorder 
that may have existed as early as 1965 and reported that he 
had been receiving treatment for a bi-polar disorder since 
1988.  The available service medical records were negative 
for treatment or diagnosis of any psychiatric disorder.  The 
veteran's March 1967 separation examination revealed normal 
clinical psychiatric evaluation.  His DD Form 214 MC noted he 
had one year of foreign and/or sea service and that he had 
been awarded medals including the Vietnam Service Medal and a 
Naval Unit Citation.  

In an undated request for military records apparently 
received in February 1992 the veteran stated he had been 
provided a diagnosis of bi-polar disorder.  He stated his 
belief that the disorder was either acquired or was strongly 
aggravated during active service.  There is no indication 
whether or not the requested personnel records were provided.  

The medical treatment records apparently of record in July 
1992 show the veteran was treated for bi-polar disorder with 
no evidence of a diagnosis of PTSD.  A March 27, 1992, VA 
examination report noted the available claims file contained 
no service medical records, but noted the veteran reported 
confrontations with authority figures and two special court-
martials actions in service.  It was also noted that he 
reported he had served in Vietnam and had experienced combat.  
The diagnosis was bi-polar affective disorder.  The examiner 
stated that it was possible that a behavior disorder was the 
beginning of the affective disorder with some seemingly 
continuity of symptoms, but that detailed information was not 
available.  

In its July 22, 1992, rating decision the RO denied 
entitlement to service connection for bi-polar disorder.  It 
was noted that there was no evidence of a bi-polar affective 
disorder prior to 1988 and no evidence of diagnosis or 
treatment for a neuropsychiatric disorder during active 
service.  It was also noted that there was no evidence of a 
psychosis within the one-year presumptive period following 
separation from service.  

The evidence added to the record after the July 1992 rating 
decision includes service personnel records showing the 
veteran participated in operations in Vietnam from May 1965 
to January 1966.  Vet Center records dated from January 1983 
to August 1988 received in June 2002 are negative for 
apparent complaint, diagnosis, or treatment of PTSD.  An 
August 1988 report provided an Axis I diagnosis of bi-polar 
disorder.  No medical opinion addressing a diagnosis of PTSD 
was provided prior to January 1999.  In a February 2000 
statement the veteran's private psychologist noted that the 
veteran had been receiving treatment since July 1999 and that 
he had been chronically misdiagnosed with bi-polar disorder.  
It was noted that the veteran's claims folder had been 
reviewed and that it was clear he met the criteria for a 
diagnosis of PTSD with symptoms directly related to his 
traumatic experiences in Vietnam.

Based upon the evidence of record and constructively within 
VA control, the Board finds the July 22, 1992, rating 
decision was not clearly and unmistakably erroneous.  The 
veteran did not appeal that decision and it is final.  The 
record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions 
such that the outcome of the claim would have been manifestly 
different but for the error.  The service personnel records 
subsequently added to the record do not address any matter 
specifically decided by the July 22, 1992, rating decision.  
It was known to the March 1992 VA examiner and the RO 
adjudicator that the veteran had served in Vietnam and that 
he claimed to have been in combat.  There is no indication in 
the rating decision that these matters were in dispute.  

The Board also finds there is no evidence of any specific 
claim for PTSD prior to July 1992 and no medical evidence of 
PTSD prior to January 1999.  The Vet Center records dated 
prior to July 1992, now of record, do not include any 
discussion of PTSD and, in fact, the only diagnosis provided 
was bi-polar disorder in August 1988.  It is significant to 
note that in a case decided on July 21, 1992, the Court held 
that VA medical records were within VA control and were to be 
considered a part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  It was not until September 1998, 
however, that the Court in Dunn v. West, 11 Vet. App. 462 
(1998), held that Vet Center records were also within VA 
control.  Assuming, however, that these Vet Center records 
are considered as part of the record on July 22, 1992, it is 
not undebatable that based upon the existing evidence service 
connection was warranted for PTSD.

While it is arguable whether or not a medical examination 
that included review of service and Vet Center records might 
have provided a diagnosis of PTSD, this is essentially a 
claim that VA failed to assist the veteran and under VA law 
the breach of a duty to assist is not CUE.  See Caffrey, 6 
Vet. App. 377.  There is no information included in the 
records dated prior to July 1992 that would have manifestly 
changed the outcome of that decision at the time it was made.  
Therefore, the veteran's CUE claim must be denied.



Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan, 10 Vet. App. at 520 
(1997) (also holding that for effective date purposes, the 
claim must be the application on the basis of which the 
rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the veteran submitted correspondence on January 
18, 1999, that was subsequently accepted by the RO as an 
informal claim for entitlement to service connection for 
PTSD.  The veteran's formal claim for PTSD was received by 
the RO on March 2, 2000.  In a February 2001 rating decision 
the RO established service connection for PTSD and assigned a 
100 percent rating effective from January 18, 1999.  

The veteran and his attorney contend, in essence, that 
previous medical diagnoses were erroneous and that evidence 
correcting those diagnoses should be considered as 
establishing an earlier effective date for his service-
connected PTSD.  Citing Hayre v. West, 188 F 3d 1327 (Fed. 
Cir 1999), it was asserted that a VA failure to obtain Vet 
Center records was a grave procedural error that kept the 
veteran's February 1992 claim open.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 18, 1999, for the award 
of service connection for PTSD is not warranted.  In Cook, 
353 F.3d at 1341, the Federal Circuit held that a breach of a 
duty to assist was not an exception to the rule of finality 
for an unappealed rating decision and specifically overruled 
Hayre to the extent it had created such an exception based 
upon grave procedural error.  The Board notes that, in this 
case, there is no evidence of any earlier unadjudicated 
formal or informal claim for PTSD.  Although the veteran had 
submitted an application for VA benefits in February 1992, 
there is no evidence of any specific, formal claim for PTSD 
prior to March 2000.  There is also no evidence of a 
diagnosis or treatment for PTSD prior to January 1999.

While it is unfortunate that the veteran may have relied upon 
erroneously provided diagnoses of bi-polar disorder which 
prevented his pursuit of a specific claim for PTSD, there is 
no basis under VA law for the allowance of an earlier 
effective date in his case.  The veteran does not contend 
that he submitted any specific formal or informal claim for 
entitlement to service connection for PTSD prior to 
January 18, 1999, and there is no evidence of any such claim 
in the record.  Therefore, the claim for entitlement to an 
earlier effective date must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Absent clear and unmistakable error (CUE) in a July 1992 
rating decision denying entitlement to service connection for 
a bi-polar disorder, the claim is denied.

Entitlement to an effective date earlier than January 18, 
1999, for the award of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


